Order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered May 6, 1993, which directed defendant to pay plaintiff $400 a week in child support, maintain and continue all presently existing policies of life, medical and dental insurance on behalf of plaintiff and the parties’ children, pay all unreimbursed non-elective psychiatric, medical and dental expenses, and pay college tuition, private school and related expenses for the parties’ children, unanimously affirmed, without costs.
The IAS Court did not abuse its discretion in its award of pendente lite child support. The parties have been married approximately 20 years, and have two children, approximately 19 and 16 years old.
During the 1991 tax year, plaintiff wife reported earned income of $7,640 and had additional investment income of $18,996 from an inheritance, the principal sum of which totaled approximately $255,000 at the time of the IAS Court’s decision. Defendant husband reported earned income of $152,500 and investment income of $4,700 for the 1992 tax year. The IAS Court properly relied upon the Uniform Child Support Guidelines set forth in Domestic Relations Law § 240 (1-b) (Koerner v Koerner, 170 AD2d 297; Rizzo v Rizzo, 163 AD2d 15), and, upon a de novo review of the record, we find the avzard falls well within those guidelines. Defendant’s remedy for any inequities in the award lies in a prompt trial of the action (Tozaki v Tozaki, 170 AD2d 338). Concur—Sullivan, J. P., Carro, Ellerin, Kassal and Nardelli, JJ.